Notice of Allowability 
Claims 1-3 and 5-24 are allowed.

Reasons for allowance

The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 10, the prior art generally discloses the secret sharing techniques and various combinations of the other limitations such as conversions of negative to positive and decimal and/or fractional rounding. The claim limitation that specifies the order of these operations introduces a structure to the method that the prior art fails to teach. Specifically, the limitation “…using a secret sharing method occurs only after converting each negative numerical value in the plurality of parameters included in the prediction model to a positive numerical value…” is not found in the art or is only present in the art in manners that would require hindsight to create the motivation to combine. As most of the cited art and art at the time disclose the benefit of not using the applicant’s methodology, the combination of references that would disclose the conversion along with other limitations and in the applicant’s recited order would be conflicting with each other and non-obvious. 
Examiner notes that there was also an information disclosure statement (IDS) filed by the applicant on June 21st, 2022 with two references. The first reference “Private Deep Learning with MPC” by Morten Dahl (hereinafter known as “Dahl”) discusses the sharing of neural network models using secret sharing and a combination of other methodologies to preserve privacy of the user and/or data. The reference fails to fall into the bounds of the claim language for the independent claims of this application due to the missing conversion of negative numerical values to positive numerical values prior to secret sharing any data. The reference discloses mapping values to a positive range in the “def truncate(a)” code snippet, but this process occurs after the values have already been secret shared. Although the reference does disclose truncating decimal numbers prior to secret sharing, the independent claims would require an additional art to teach the conversion of negative to positive numbers prior to secret sharing in combination with the previously cited art(s) to create a combination that would teach the entirety of the claim language. The examiner notes that the limitations of this claim, as interpreted, require the presence of negative values and that such values be converted to positive prior to being secret shared which the reference fails to distinctly disclose.
The second reference, “Oblivious Neural Network Predictions via MiniONN transformations” by Jian Liu (Hereinafter known as Liu) discloses creating “oblivious” neural networks that are able to create predictions while preserving the privacy of the users and/or data. Similar to the first reference, Liu fails to distinctly disclose the conversion of negative to positive parameters prior to the secret sharing step. 
Therefore, the claim limitations presented as provided define patentability over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL MERABI whose telephone number is (571)272-9685. The examiner can normally be reached Mon-Fri 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on (571) 270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.M./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123